The judgment in this case was reversed and the cause remanded at the Dallas term, 1902, and now comes before us on the State's motion for rehearing.
In the former opinion we held that the evidence of the witness Pafford as to what Cummins stated to him on the morning after appellant's arrest, in regard to what defendant stated to him as to his intention, was not admissible as impeaching testimony. Reviewing the bill of exceptions, it shows: "Pafford stated, `I saw Cummins next morning after defendant's arrest at the calaboose; he was in the calaboose. He said that defendant told him the night before that he was going back down to the wagon yard and have carnal intercourse with that woman. Defendant was not present.'" The court admitted the same as impeaching evidence. Defendant also, in testifying as a witness in his own behalf, denied *Page 454 
making said statement. As stated in the original opinion: "When the witness Cummins denied making the statements, this was an end to the matter. The confessions or declarations or admissions tending to incriminate defendant, or connect him with the rape, should not be proved in this manner. Appellant was in no way responsible for the statement of Cummins, and any statement made by Cummins could not be introduced as evidence against defendant, directly or indirectly." We further state in this connection, that any act or declaration made by Cummins could not incriminate or be used to the prejudice of defendant, unless defendant was so connected with it as to make it admissible evidence against him. If, as intimated in the court's qualification, this testimony was sought to impeach defendant's denial of the statement, it was clearly erroneous. If defendant made this statement to Cummins, it could have been proved by anyone who heard that statement or knew it to be true. Cummins could have been placed upon the stand to testify to the statement made by defendant. If Cummins was placed upon the stand to prove the statement as having been made by appellant, and denied it, Cummins could not then be impeached by showing that he (Cummins) had told Pafford that defendant had made the statement. So, upon this bill of exceptions, we do not think the State's motion for rehearing is well taken.
In regard to what was stated in the original opinion in regard to the witnesses Cantrell and Land, it was based upon the understanding that the bill of exceptions had been authenticated by the trial judge. Upon an inspection of the record we find that this is not correct; that the trial judge, so far as this record is concerned, did not in fact approve this bill of exceptions. But there is this qualification to the bill, which tends to show that the court did approve the bill, but the record fails to incorporate his name: "It was admitted as a circumstance to show that the husband believed that he had found the man who had raped his wife." If, as a matter of fact, this evidence was admitted, it was erroneous, as stated in the original opinion; but as presented by the record it can not be reviewed because not approved by the judge. And this much is said in order to make the opinion correspond with the record. The motion for rehearing is overruled.
Rehearing overruled. *Page 455